 

Exhibit 10.3

-THIRD AMENDMENT TO

NOTE PURCHASE AGREEMENT

By and Between

ST. CLOUD CAPITAL PARTNERS L.P.

And

SMALL WORLD KIDS, INC.

Dated:

As of May 31, 2006

 


--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT

This Third Amendment to Note Purchase Agreement (“Amendment”) is dated as of
May 31, 2006 by and between Small World Kids, Inc., a Nevada corporation (the
“Company”), and St. Cloud Capital Partners L.P. (“Purchaser”).

RECITALS

A.            Purchaser and the Company have entered into that certain Note
Purchase Agreement dated as of September 7, 2004 (the “Note Purchase Agreement”)
pursuant to which Purchaser purchased from the Company, and the Company sold to
Purchaser a note (the “Initial Note”) in the principal amount of $2,000,000 (the
“Initial Loan Amount”).

B.            Pursuant to an amendment to the Note Purchase Agreement dated as
of July 20, 2005 (the “First Amendment”), the Initial Loan Amount was increased
to $2,500,000 (the “New Loan Amount”) through a loan to the Company of an
additional $500,000. The New Loan Amount was evidenced by an amended and
restated note (the “First Restated Note”).

C.            Pursuant to the Second Amendment to Note Purchase Agreement dated
as of November 9, 2005, (the “Second Amendment”), the Company issued to
Purchaser a new promissory note (the “Second Restated Note”) to replace the
First Restated Note which, among other things, extended the maturity date of the
New Loan Amount to September 15, 2006.

D.            The Company is in the process of raising additional equity in the
form of convertible Preferred Stock, and the new investors are requiring that
the Second Restated Note be restructured on the terms set forth herein.

AGREEMENTS

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the Company and Purchaser hereby agree
as follows:


1.                                       ISSUANCE OF REPLACEMENT NOTE.

(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
INCLUDING THE PREPAYMENT OF $50,000 (THE “PREPAYMENT AMOUNT”), AND IN RELIANCE
UPON THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN, THE COMPANY AGREES TO
ISSUE TO PURCHASER AND PURCHASER AGREES TO ACCEPT IN FULL REPLACEMENT OF THE
SECOND RESTATED NOTE TWO NEW NOTES (THE “REPLACEMENT NOTES”) AS FOLLOWS:

THE FIRST NOTE IN THE PRINCIPAL AMOUNT OF $200,000 WILL BE FOR TWELVE MONTHS
WITH MONTHLY AMORTIZATION PAYMENTS AT A 10% INTEREST RATE. THE SECOND NOTE WILL
BE FOR $2,250,000 WITH INTEREST AT 10% PER ANNUM, INTEREST ONLY PAYABLE ON
JUNE 30, 2006 AND SEPTEMBER 15, 2006. COMMENCING SEPTEMBER 16, 2006, PAYMENTS
WILL BE INTEREST ONLY EACH MONTH THROUGH SEPTEMBER 15, 2008 AND COMMENCING
OCTOBER 15, 2008, MONTHLY AMORTIZATION PAYMENTS (BASED ON A FIVE-YEAR
AMORTIZATION) WITH ALL INTEREST PLUS UNPAID PRINCIPAL DUE ON SEPTEMBER 15, 2011.
THE SECOND NOTE WILL BE CONVERTIBLE INTO SHARES OF THE COMMON STOCK OF THE
COMPANY (THE “NOTE

 


--------------------------------------------------------------------------------


 

SHARES”) AT $4.00 PER SHARE (SUBJECT TO ADJUSTMENT). THE REPLACEMENT NOTES SHALL
BE SUBSTANTIALLY IN THE FORM OF EXHIBITS A AND B.

(B)           CLOSING. THE CLOSING OF THE ISSUANCE OF THE REPLACEMENT NOTES (THE
“CLOSING”) SHALL BE HELD AT THE OFFICES OF TROY & GOULD IN LOS ANGELES,
CALIFORNIA, OR AT SUCH OTHER LOCATION AS SHALL BE AGREED UPON BY THE PARTIES
HERETO ON OR BEFORE JUNE 5, 2006. AT THE CLOSING, THE COMPANY SHALL DELIVER THE
REPLACEMENT NOTES TO PURCHASER, AND PAY TO PURCHASER THE PREPAYMENT AMOUNT AND
PURCHASER SHALL RETURN TO THE COMPANY THE SECOND RESTATED NOTE. THE DATE OF THE
CLOSING IS REFERRED TO HEREIN AS THE CLOSING DATE.


2.                                       PURCHASER’S REPRESENTATIONS AND
WARRANTIES.

Purchaser understands, agrees with, and represents and warrants to the Company
with respect to the purchase hereunder that:

(A)           INVESTMENT PURPOSES; COMPLIANCE WITH SECURITIES ACT. PURCHASER IS
ACQUIRING THE REPLACEMENT NOTES FOR PURCHASER’S OWN ACCOUNT, FOR INVESTMENT ONLY
AND NOT WITH A VIEW TOWARDS, OR IN CONNECTION WITH, THE PUBLIC SALE OR
DISTRIBUTION THEREOF, EXCEPT PURSUANT TO SALES REGISTERED UNDER OR EXEMPT FROM
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).

(B)           ACCREDITED PURCHASER STATUS. PURCHASER IS AN “ACCREDITED
PURCHASER” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D. PURCHASER IS
A SOPHISTICATED PURCHASER AND HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS THAT THE PURCHASER IS CAPABLE OF EVALUATING THE MERITS AND
RISKS OF AN INVESTMENT MADE PURSUANT TO THIS AGREEMENT.

(C)           RELIANCE ON EXEMPTIONS. PURCHASER UNDERSTANDS THE REPLACEMENT
NOTES ARE BEING OFFERED AND SOLD TO IN RELIANCE ON SPECIFIC EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE APPLICABLE UNITED STATES FEDERAL AND STATE
SECURITIES LAWS AND THAT THE COMPANY IS RELYING UPON THE TRUTH AND ACCURACY OF,
AND PURCHASER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES,
ACKNOWLEDGMENTS, UNDERSTANDINGS, AGREEMENTS AND COVENANTS OF THE PURCHASER SET
FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE
ELIGIBILITY OF PURCHASER TO ACQUIRE THE REPLACEMENT NOTES.

(D)           INFORMATION. PURCHASER AND THE ADVISORS OF THE PURCHASER, IF ANY,
HAVE BEEN FURNISHED WITH ALL MATERIAL INFORMATION RELATING TO THE BUSINESS,
FINANCES AND OPERATIONS OF THE COMPANY AND MATERIAL INFORMATION RELATING TO THE
OFFER AND SALE OF THE REPLACEMENT NOTES THAT HAVE BEEN REQUESTED BY THE
PURCHASER. PURCHASER AND PURCHASER’S ADVISORS, IF ANY, HAVE BEEN AFFORDED THE
OPPORTUNITY TO ASK ALL SUCH QUESTIONS OF THE COMPANY AS THEY HAVE IN THEIR
DISCRETION DEEMED ADVISABLE.

(E)           TRANSFER OR RESALE. PURCHASER UNDERSTANDS THAT:  (I)  THE NOTE
SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS
EITHER (A) SUBSEQUENTLY REGISTERED THEREUNDER OR (B) PURCHASER SHALL HAVE
DELIVERED TO THE COMPANY AN OPINION BY COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY, IN FORM, SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO
THE EFFECT THAT THE NOTE SHARES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, AND
(II) EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER THE COMPANY NOR ANY OTHER
PERSON IS UNDER ANY OBLIGATION TO REGISTER THE NOTE

 

2


--------------------------------------------------------------------------------




 

SHARES UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS OR TO COMPLY WITH
THE TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER.

(F)            LEGENDS. THE NOTE SHARES SHALL BEAR THE FOLLOWING LEGEND:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD ,PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS
(1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY
RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THE SECURITIES, WHICH COUNSEL
AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS.

(G)           THIS AMENDMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND
DELIVERED BY PURCHASER AND IS THE VALID AND BINDING AGREEMENT OF PURCHASER
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM, LIQUIDATION, OR SIMILAR LAWS
RELATING TO, OR AFFECTING, GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS AND
REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


3.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

The Company understands, agrees with, and represents and warrants to Purchaser
that:

(A)           ORGANIZATION AND QUALIFICATION. THE COMPANY AND ITS SUBSIDIARIES
ARE DULY ORGANIZED AND EXISTING IN GOOD STANDING UNDER THE LAWS OF THE
RESPECTIVE JURISDICTIONS IN WHICH THEY ARE INCORPORATED AND HAVE THE REQUISITE
CORPORATE POWER TO OWN THEIR PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW
BEING CONDUCTED. EACH OF THE COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED AS A
FOREIGN CORPORATION TO DO BUSINESS AND IS IN GOOD STANDING IN EVERY JURISDICTION
IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION
NECESSARY AND WHERE THE FAILURE SO TO QUALIFY WOULD HAVE A MATERIAL ADVERSE
EFFECT. “MATERIAL ADVERSE EFFECT” AS USED HEREIN MEANS ANY MATERIAL ADVERSE
EFFECT ON THE OPERATIONS, PROPERTIES OR FINANCIAL CONDITION OF THE COMPANY AND
ITS SUBSIDIARIES TAKEN AS A WHOLE.

(B)           AUTHORIZATION; ENFORCEMENT. (I) THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS AMENDMENT AND THE
REPLACEMENT NOTES IN ACCORDANCE WITH THE TERMS HEREOF, (II) THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AMENDMENT, AND THE REPLACEMENT NOTES (THE
“TRANSACTION DOCUMENTS”) BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY

 

3


--------------------------------------------------------------------------------




 

AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND NO FURTHER CONSENT OR
AUTHORIZATION OF THE COMPANY, ITS BOARD OF DIRECTORS, OR ITS SHAREHOLDERS IS
REQUIRED, (III) THE TRANSACTION DOCUMENTS HAVE BEEN DULY AND VALIDLY AUTHORIZED,
EXECUTED AND DELIVERED BY THE COMPANY, AND (IV) THE TRANSACTION DOCUMENTS
CONSTITUTE THE VALID AND BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR
AFFECTING, GENERALLY, THE ENFORCEMENT OF CREDITORS’ RIGHTS AND REMEDIES OR BY
OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.

(C)           NO CONFLICTS. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT (I) RESULT IN A VIOLATION OF THE ARTICLES OF
INCORPORATION OR BYLAWS OF THE COMPANY OR (II) CONFLICT WITH, OR CONSTITUTE A
DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, ANY AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY, OR RESULT IN A VIOLATION OF
ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE (INCLUDING FEDERAL AND
STATE SECURITIES LAWS AND REGULATIONS) APPLICABLE TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND OR AFFECTED (EXCEPT FOR SUCH CONFLICTS, DEFAULTS,
TERMINATIONS, AMENDMENTS, ACCELERATIONS, CANCELLATIONS AND VIOLATIONS AS WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT).

(D)           CONSENTS. EXCEPT FOR THE FILING OF A FORM D WITH THE SECURITIES
AND EXCHANGE COMMISSION, THE COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT,
AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR
GOVERNMENTAL AGENCY IN ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.

(E)           SEC REPORTS. THE COMPANY HAS FILED ALL PROXY STATEMENTS, REPORTS
AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES EXCHANGE ACT
OF 1934 AS AMENDED (THE “EXCHANGE ACT”). THE COMPANY HAS FURNISHED PURCHASER
WITH COPIES OF (I) ITS ANNUAL REPORT ON FORM 10-KSB FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2005, (THE “SEC REPORT”). THE SEC REPORT WAS IN SUBSTANTIAL
COMPLIANCE WITH THE REQUIREMENTS OF ITS RESPECTIVE FORM AND NEITHER THE SEC
REPORT, NOR THE FINANCIAL STATEMENTS (AND THE NOTES THERETO) INCLUDED IN THE SEC
REPORT, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.

(F)            ABSENCE OF CERTAIN CHANGES. SINCE DECEMBER 31, 2005, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, PROPERTIES, OPERATION,
FINANCIAL CONDITION, RESULTS OF OPERATIONS OR PROSPECTS OF THE COMPANY.

(G)           ABSENCE OF LITIGATION. EXCEPT AS SET FORTH ON SCHEDULE 3(G), THERE
IS NO ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR BY ANY COURT,
PUBLIC BOARD OR BODY PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED
AGAINST OR AFFECTING THE COMPANY, WHEREIN AN UNFAVORABLE DECISION, RULING OR
FINDING WOULD HAVE A MATERIAL ADVERSE EFFECT OR WHICH WOULD ADVERSELY AFFECT THE
VALIDITY OR ENFORCEABILITY OF, OR THE AUTHORITY OR ABILITY OF THE COMPANY TO
PERFORM ITS OBLIGATIONS UNDER, THIS AGREEMENT OR ANY OF THE DOCUMENTS
CONTEMPLATED HEREIN.

 

4


--------------------------------------------------------------------------------


(H)           TITLE TO ASSETS AND LIENS. EXCEPT AS SET FORTH ON SCHEDULE 3(H),
THE COMPANY HAS GOOD AND MARKETABLE TITLE TO THE ASSETS OWNED BY IT AND THE
VALID AND ENFORCEABLE RIGHT TO RECEIVE AND/OR USE EACH OF THE ASSETS IN WHICH
THE COMPANY HAS ANY OTHER INTEREST, FREE AND CLEAR OF ALL LIENS. AS USED HEREIN
(I) ”LIENS” SHALL MEAN ANY LIEN, ENCUMBRANCE, PLEDGE, MORTGAGE, SECURITY
INTEREST, LEASE, CHARGE, CONDITIONAL SALES CONTRACT, OPTION, RESTRICTION,
REVERSIONARY INTEREST, RIGHT OF FIRST REFUSAL, VOTING TRUST ARRANGEMENT,
PREEMPTIVE RIGHT, CLAIM UNDER BAILMENT OR STORAGE CONTRACT, EASEMENT OR ANY
OTHER ADVERSE CLAIM OR RIGHT WHATSOEVER; AND (II) ”ASSETS” SHALL MEAN ALL OF THE
GOODWILL, ASSETS, PROPERTIES AND RIGHTS OF EVERY NATURE, KIND AND DESCRIPTION,
WHETHER TANGIBLE OR INTANGIBLE, REAL, PERSONAL OR MIXED, WHEREVER LOCATED AND
WHETHER OR NOT CARRIED OR REFLECTED ON THE BOOKS AND RECORDS OF THE COMPANY,
WHICH ARE OWNED BY THE COMPANY OR IN WHICH THE COMPANY HAS ANY INTEREST
(INCLUDING THE RIGHT TO USE).

(I)            NO CONFLICTS. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT (I) RESULT IN A VIOLATION OF THE ARTICLES OF
INCORPORATION OR BYLAWS OF THE COMPANY OR (II) CONFLICT WITH, OR CONSTITUTE A
DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, ANY AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY, OR RESULT IN A VIOLATION OF
ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE (INCLUDING FEDERAL AND
STATE SECURITIES LAWS AND REGULATIONS) APPLICABLE TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND OR AFFECTED (EXCEPT FOR SUCH CONFLICTS, DEFAULTS,
TERMINATIONS, AMENDMENTS, ACCELERATIONS, CANCELLATIONS AND VIOLATIONS AS WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT).

(J)            SECURITY INTEREST. PURSUANT TO THE ATTACHED EXHIBIT C, THE
COMPANY HEREBY GRANTS A SECURITY INTEREST TO PURCHASER TO SECURE THE OBLIGATIONS
UNDER THE FIRST RESTATED NOTE AND THE SECOND RESTATED NOTE, AND ACKNOWLEDGES
THAT SUCH SECURITY INTEREST SHALL APPLY TO THE OBLIGATIONS OF THE COMPANY UNDER
THE REPLACEMENT NOTES.


4.                                       COVENANTS.

(A)           BEST EFFORTS. EACH PARTY SHALL USE ITS BEST EFFORTS TIMELY TO
SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS PROVIDED IN SECTIONS 5
AND 6 OF THIS AGREEMENT.

(B)           EXPENSES. EACH PARTY SHALL PAY SUCH PARTY’S EXPENSES IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT.

(C)           BOARD SEAT. DURING THE PERIOD THAT THE REPLACEMENT NOTES ARE
OUTSTANDING, ROBERT LAUTZ WILL CONTINUE TO BE APPOINTED TO THE COMPANY’S BOARD
OF DIRECTORS FOR SUCH PERIOD, AND THE COMPANY SHALL CONTINUE TO PROVIDE
MR. LAUTZ WITH THE SAME COMPENSATION MADE AVAILABLE TO ITS OTHER OUTSIDE
DIRECTORS. IN ADDITION, AS LONG AS PURCHASER OWNS IN EXCESS OF 300,000 SHARES OF
THE COMPANY (TAKING INTO ACCOUNT THE ISSUANCE OF THE WARRANT SHARES AS SUCH TERM
IS DEFINED IN THE SECOND AMENDMENT AND THE NOTE SHARES) (SUBJECT TO ADJUSTMENT
FOR STOCK SPLITS, RECAPITALIZATIONS, ETC.), A DESIGNEE OF PURCHASER REASONABLY
ACCEPTABLE TO THE COMPANY SHALL BE ENTITLED TO AN OBSERVER SEAT ON THE BOARD OF
DIRECTORS. MR. LAUTZ’S UNDATED LETTER OF RESIGNATION PREVIOUSLY DELIVERED TO THE
COMPANY IN CONNECTION WITH HIS BOARD OF DIRECTORS’

5


--------------------------------------------------------------------------------




APPOINTMENT SHALL CONTINUE IN FORCE AND EFFECT. NOTWITHSTANDING THE FOREGOING,
ANY STOCK OPTIONS AVAILABLE TO MR. LAUTZ SHALL BE ISSUED TO PURCHASER AND ANY
FEES OR OTHER COMPENSATION OTHERWISE PAYABLE TO HIM SHALL BE PAID TO PURCHASER.

(D)           MANAGEMENT FEE. THE REMAINING PORTION OF PURCHASER’S MANAGEMENT
FEE OF $20,000 SHALL BE PAID ON JULY 1, 2006.

(E)           LOCK-UP AGREEMENT. PURCHASER AGREES THAT THE LOCK-UP AGREEMENT
EXECUTED IN CONNECTION WITH THE SECOND AMENDMENT SHALL BE APPLICABLE TO THE NOTE
SHARES.

(F)            NEGATIVE COVENANTS. WITHOUT THE PRIOR WRITTEN CONSENT OF
PURCHASER, THE COMPANY SHALL NOT:

(i)            Incur any debt for borrowed money except that the Company may
draw down on its credit facilities with Laurus Master Funds Ltd. (“Laurus”) or
Horizon Financial Services Group (USA) (“Horizon”) as such facilities may exist
from time to time, including any extensions or modifications thereto;

(ii)           Make any cash payments in respect of its capital stock whether by
dividends, redemption or otherwise;

(iii)          Sell, transfer, mortgage, assign, pledge, lease, grant a security
interest in, or encumber any of Borrower’s assets or sell with recourse any of
Borrower’s accounts, except to Purchaser;

(iv)          Engage in any business activities substantially different than
those in which Borrower is presently engaged, or cease operations, liquidate,
merge, transfer, acquire, or consolidate with any other entity, change its name,
dissolve or transfer or sell Collateral out of the ordinary course of business.


5.                                       CONDITIONS TO THE COMPANY’S OBLIGATION
TO ISSUE THE REPLACEMENT NOTES.

The obligations of the Company hereunder are subject to the satisfaction, on or
before the Closing, unless otherwise specified, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

(A)           EACH OF THE COMPANY AND PURCHASER SHALL HAVE EXECUTED THE
TRANSACTION DOCUMENTS AS TO WHICH IT IS A PARTY.

(B)           THE REPRESENTATIONS AND WARRANTIES OF PURCHASER SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING AS THOUGH MADE AT THAT TIME
(EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE).
PURCHASER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED, SATISFIED OR COMPLIED WITH BY PURCHASER AT OR PRIOR TO THE CLOSING.

6


--------------------------------------------------------------------------------




(C)           NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE, RULING OR
INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY
COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION OR ANY SELF REGULATORY
ORGANIZATION HAVING AUTHORITY OVER THE MATTERS CONTEMPLATED HEREBY WHICH
RESTRICTS OR PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN.

(D)           ALL CONSENTS, APPROVAL, AUTHORIZATIONS AND ORDERS REQUIRED TO BE
OBTAINED AND ALL REGISTRATIONS, FILINGS AND NOTICES REQUIRED TO BE MADE WITH OR
GIVEN TO ANY REGULATORY AUTHORITY OR PERSON AS PROVIDED HEREIN SHALL HAVE BEEN
MADE.

(E)           PURCHASER SHALL EXECUTE SUCH REASONABLE SUBORDINATION AGREEMENTS
WITH LAURUS NECESSARY TO AFFIRM THAT THE OBLIGATIONS OF THE COMPANY UNDER THE
REPLACEMENT NOTES CONTINUE TO BE SUBORDINATED TO EXISTING INDEBTEDNESS OWED TO
LAURUS.


6.                                       CONDITIONS TO PURCHASER’S OBLIGATION TO
ACCEPT THE REPLACEMENT NOTES.

The obligations of Purchaser are subject to the satisfaction, on or before the
Closing, unless otherwise specified, of each of the following conditions,
provided that these conditions are for the sole benefit of Purchaser and may be
waived by Purchaser at any time in its sole discretion:

(A)           THE COMPANY SHALL HAVE EXECUTED THE TRANSACTION DOCUMENTS.

(B)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE). THE COMPANY
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING. THE
PURCHASER MAY REQUIRE A CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF
THE COMPANY, DATED AS OF THE CLOSING, TO THE FOREGOING EFFECT AND AS TO SUCH
OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY PURCHASER.

(C)           NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE, RULING OR
INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY
COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION OR ANY SELF REGULATORY
ORGANIZATION HAVING AUTHORITY OVER THE MATTERS CONTEMPLATED HEREBY WHICH
RESTRICTS OR PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN.

(D)           ALL CONSENTS, APPROVAL, AUTHORIZATIONS AND ORDERS REQUIRED TO BE
OBTAINED AND ALL REGISTRATIONS, FILINGS AND NOTICES REQUIRED TO BE MADE WITH OR
GIVEN TO ANY REGULATORY AUTHORITY OR PERSON AS PROVIDED HEREIN SHALL HAVE BEEN
MADE.

(E)           THE COMPANY SHALL HAVE RECEIVED AT LEAST $2,000,000 IN GROSS
PROCEEDS FROM THE SALE OF A NEW CLASS OF THE COMPANY’S CONVERTIBLE PREFERRED
STOCK (THE “NEW PREFERRED STOCK”), THE EXISTING HOLDER OF THE COMPANY’S
PREFERRED STOCK SHALL HAVE CONVERTED ITS SHARES INTO THE NEW PREFERRED STOCK,
AND THE HOLDERS OF THE COMPANY’S OUTSTANDING INDEBTEDNESS FOR BORROWED

7


--------------------------------------------------------------------------------




MONEY OTHER THAN LAURUS, HORIZON OR EDDY GOLDWASSER SHALL HAVE CONVERTED SUCH
OUTSTANDING INDEBTEDNESS INTO THE NEW PREFERRED STOCK.


7.                                       GOVERNING LAW; MISCELLANEOUS.

(A)           GOVERNING LAW AND VENUE. THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS. IN THE EVENT OF ANY LITIGATION
REGARDING THE INTERPRETATION OR APPLICATION OF THIS AGREEMENT, THE PARTIES
IRREVOCABLY CONSENT TO JURISDICTION IN ANY OF THE STATE OR FEDERAL COURTS
LOCATED IN THE CITY OF LOS ANGELES, STATE OF CALIFORNIA AND WAIVE THEIR RIGHTS
TO OBJECT TO VENUE IN ANY SUCH COURT, REGARDLESS OF THE CONVENIENCE OR
INCONVENIENCE THEREOF TO ANY PARTY. SERVICE OF PROCESS IN ANY CIVIL ACTION
RELATING TO OR ARISING OUT OF THIS AGREEMENT (INCLUDING ALSO ALL EXHIBITS OR
SCHEDULES HERETO) OR THE TRANSACTION(S) CONTEMPLATED HEREIN MAY BE ACCOMPLISHED
IN ANY MANNER PROVIDED BY LAW. THE PARTIES HERETO AGREE THAT A FINAL,
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER.

(B)           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND SIGNATURE PAGES FROM SUCH COUNTERPARTS HAVE BEEN DELIVERED.

(C)           HEADINGS; GENDER, ETC. THE HEADINGS OF THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE AND SHALL NOT FORM A PART OF, OR AFFECT THE
INTERPRETATION OF THIS AGREEMENT. AS USED HEREIN, THE MASCULINE SHALL REFER TO
THE FEMININE AND NEUTER, THE FEMININE TO THE MASCULINE AND NEUTER, AND THE
NEUTER TO THE MASCULINE AND FEMININE, AS THE CONTEXT MAY REQUIRE. AS USED
HEREIN, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE, THE WORDS “HEREIN,”
“HEREUNDER” AND “HEREBY,” SHALL REFER TO THIS ENTIRE AGREEMENT AND NOT ONLY TO
THE SECTION OR PARAGRAPH IN WHICH SUCH WORD APPEARS. IF ANY DATE SPECIFIED
HEREIN FALLS UPON A SATURDAY, SUNDAY OR PUBLIC OR LEGAL HOLIDAYS, THE DATE SHALL
BE CONSTRUED TO MEAN THE NEXT BUSINESS DAY FOLLOWING SUCH SATURDAY, SUNDAY OR
PUBLIC OR LEGAL HOLIDAY. FOR PURPOSES OF THIS AGREEMENT, A “BUSINESS DAY” IS ANY
DAY OTHER THAN A SATURDAY, SUNDAY OR PUBLIC OR LEGAL HOLIDAY.

(D)           SEVERABILITY. IF ANY PROVISION OF THIS AMENDMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN
THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.

(E)           ENTIRE AGREEMENT; AMENDMENTS. THIS AMENDMENT AND THE INSTRUMENTS
REFERENCED HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH
HEREIN OR THEREIN, NEITHER THE COMPANY NOR PURCHASER MAKES ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS. NO PROVISION OF
THIS AMENDMENT MAY BE WAIVED OR AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY TO BE CHARGED WITH ENFORCEMENT. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE COVENANTS OF THE COMPANY PERTAINING TO REGISTRATION
RIGHTS AND THE RELEASE PROVISIONS CONTAINED IN THE SECOND AMENDMENT SHALL REMAIN
IN FORCE AND EFFECT.

 

8


--------------------------------------------------------------------------------


(F)            NOTICES. ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AMENDMENT SHALL BE SENT BY U.S. MAIL OR DELIVERED PERSONALLY OR BY
COURIER OR VIA FACSIMILE (IF VIA FACSIMILE, TO BE FOLLOWED WITHIN THREE
(3) BUSINESS DAYS BY AN ORIGINAL OF THE NOTICE DOCUMENT VIA U.S. MAIL OR
COURIER) AND SHALL BE EFFECTIVE FIVE (5) DAYS AFTER BEING PLACED IN THE MAIL, IF
MAILED, CERTIFIED OR REGISTERED, RETURN RECEIPT REQUESTED, OR UPON RECEIPT, IF
DELIVERED PERSONALLY OR BY COURIER OR BY FACSIMILE, IN EACH CASE PROPERLY
ADDRESSED TO THE PARTY TO RECEIVE THE SAME. THE ADDRESSES FOR SUCH
COMMUNICATIONS SHALL BE:

If to the Company:

 

Small World Kids, Inc.
5711 Buckingham Parkway
Culver City, California 90230
Attention:                            Debra Fine
Fax Number:                 310-258-1194

 

 

 

With a copy to:

 

Troy & Gould
1801 Century Park East, 16th Floor
Los Angeles, California 90067
Attention:                            David L. Ficksman
Fax Number:                 310-789-1490

 

 

 

If to Purchaser:

 

St. Cloud Capital Partners L.P.
10866 Wilshire Boulevard, Suite 1450
Los Angeles, California 90024
Attention:                            Robert Lautz
Fax Number:                 310-553-0257

 

 

 

With a copy to:

 

Latham and Watkins, LLP
633 West Fifth Street, Suite 4000
Los Angeles, California 90071
Attention:                            Alex Voxman
Fax Number:                 213-891-8763

 

Each party shall provide written notice to the other party of any change in
address.

(G)           SUCCESSORS AND ASSIGNS. THIS AMENDMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.
NEITHER THE COMPANY NOR PURCHASER SHALL ASSIGN THIS AMENDMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD), AND IN ANY EVENT ANY ASSIGNEE OF
PURCHASER SHALL BE AN ACCREDITED INVESTOR (AS DEFINED IN REGULATION D), IN THE
WRITTEN OPINION OF COUNSEL WHO IS REASONABLY SATISFACTORY TO COMPANY, AND SUCH
ASSIGNMENT SHALL BE IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE
COMPANY. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, PURCHASER MAY PLEDGE
THE REPLACEMENT NOTES AS COLLATERAL FOR A BONA FIDE LOAN WITH A THIRD PARTY
LENDER, AND SUCH PLEDGE SHALL NOT BE CONSIDERED AN ASSIGNMENT IN VIOLATION OF
THIS AGREEMENT SO LONG AS IT IS MADE IN COMPLIANCE WITH ALL APPLICABLE LAW.

9


--------------------------------------------------------------------------------




(H)           NO THIRD PARTY BENEFICIARIES. THIS AMENDMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.

(I)            SURVIVAL. THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
PURCHASER CONTAINED IN SECTIONS 2 AND 3 AND THE AGREEMENTS AND COVENANTS SET
FORTH IN SECTION 4 SHALL SURVIVE THE FINAL CLOSING OF THE PURCHASE AND SALE OF
THE REPLACEMENT NOTES PURCHASED AND SOLD HEREBY.

(J)            FURTHER ASSURANCE. EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

(K)           REMEDIES. NO PROVISION OF THIS AMENDMENT PROVIDING FOR ANY
SPECIFIC REMEDY TO A PARTY SHALL BE CONSTRUED TO LIMIT SUCH PARTY TO THE
SPECIFIC REMEDY DESCRIBED, AND ANY OTHER REMEDY THAT WOULD OTHERWISE BE
AVAILABLE TO SUCH PARTY AT LAW OR IN EQUITY SHALL BE SO AVAILABLE. NOTHING IN
THIS AGREEMENT SHALL LIMIT ANY RIGHTS A PARTY MAY HAVE WITH ANY APPLICABLE
FEDERAL OR STATE SECURITIES LAWS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.

IN WITNESS WHEREOF, Purchaser and the Company have caused this Third Amendment
to Note Purchase Agreement to be duly executed as of the date first written
above.

THE COMPANY:

 

 

 

 

 

SMALL WORLD KIDS, INC.

 

 

 

By:

 

 

 

 

 

Name:     Debra Fine
Title:       Chief Executive Officer

 

 

 

 

 

PURCHASER:

 

 

 

 

 

ST. CLOUD CAPITAL PARTNERS L.P.

 

 

 

 

 

By:

 

SCGP, LLC.

 

Its:

 

General Partner

 

 

 

By:

 

 

 

 

 

Name:     Robert Lautz
Title:       Senior Managing Member

 

10


--------------------------------------------------------------------------------




 

Schedule 3(g)

Litigation

·                                          The Company has received a letter
from an attorney claiming that Small World Kids owes $180,000 as a finder’s fee
in connection with the acquisition of Small World Toys which claim is subject to
indemnification by Eddy Goldwasser.

·                                          The Company has been sued by Small
Play Inc. in United States District Court for the Southern District of New
Jersey that Small World Kids owes $1,000,000 in damages from not executing a
licensing agreement. The license only contemplated a $12,000 guaranteed royalty
payment so $1,000,000 in alleged damages is believed excessive.

·                                          The Company has been sued by Gemini
Partners claiming a finder’s fee in connection with the reverse merger and the
financing with St. Cloud.

·                                          The Company’s former controller has
filed a complaint with the US Department of Labor alleging he was terminated in
violation of the Sarbanes-Oxley Act.

11


--------------------------------------------------------------------------------




Schedule 3(h)

Pledged Assets

·                                          Credit Facility between Small World
Toys, as Borrower and Laurus Capital Fund as Lender is secured by all of the
assets of Small World Toys.

·                                          1,667 shares of Small World Toys have
been pledged to Eddy Goldwasser to secure one promissory note dated May 20, 2004
to Mr. Goldwasser.

·                                          Promissory Notes dated July 20, 2005
issued to various holders in the aggregate principal amount of $500,000.

12


--------------------------------------------------------------------------------




Schedule 3(i)

Capitalization Table
Beneficial Ownership

 

 

Shares

 

 

 

Fully
Diluted

 

 

 

 

 

Outstanding

 

%

 

Shares

 

%

 

Russell and Debra Fine, as trustees of FFT

 

1,721,543

 

31.8

%

2,151,825

 

24.8

%

SWT Investments, LLC / Shelly Singal

 

1,297,673

 

24.0

%

2,056,010

 

23.7

%

Phoenix Capital Opportunity, LLC

 

754,521

 

13.9

%

1,045,338

 

12.1

%

David Marshall, Inc.

 

1,078,599

 

19.9

%

1,085,870

 

12.5

%

Sid Marshall Enterprises

 

206,500

 

3.8

%

210,000

 

2.4

%

Sid Marshall as trustee of Memorial Gift Trust

 

 

 

 

 

247,194

 

2.9

%

David L. Ficksman and Maxine B. Ficksman, as trustees of the Ficksman Family
Trust

 

37,726

 

0.7

%

37,726

 

0.4

%

Michael Rubin

 

65,000

 

1.2

%

65,000

 

0.7

%

Other Holders

 

97,700

 

1.8

%

97,700

 

1.1

%

St. Cloud

 

81,250

 

1.5

%

125,000

 

1.4

%

Strome

 

 

 

 

 

134,400

 

1.5

%

John Nelson

 

 

 

 

 

70,000

 

0.8

%

Bob Rankin

 

 

 

 

 

52,000

 

0.6

%

Alex Gerstenzang

 

 

 

 

 

4,000

 

0.0

%

David Swartz

 

 

 

 

 

4,000

 

0.0

%

Carey Fitchey

 

 

 

 

 

4,000

 

0.0

%

Gary Adelson

 

 

 

 

 

4,000

 

0.0

%

Lane Nemeth

 

 

 

 

 

4,000

 

0.0

%

John Matise

 

 

 

 

 

4,000

 

0.0

%

All other employees

 

 

 

 

 

225,000

 

2.6

%

Consultants

 

16,000

 

0.3

%

208,000

 

2.4

%

Conversion of $5M Note to Convertible Preferred - Other

 

 

 

 

 

87,245

 

1.0

%

$.5 Bridge Note

 

4,063

 

0.1

%

6,250

 

0.1

%

Imagiix Purchase

 

50,000

 

0.9

%

50,000

 

0.6

%

Bushido Capital Partners LTD

 

 

 

 

 

328,125

 

3.8

%

Gamma Opportunity Partners LP

 

 

 

 

 

328,125

 

3.8

%

Cambria Funds - warrants

 

 

 

 

 

37,500

 

0.4

%

Total Shares

 

5,410,575

 

100.0

%

8,672,307

 

100.0

%

 

 

 

 

 

 

 

 

 

 

Officers & Directors

 

3,100,466

 

57.3

%

4,478,835

 

51.6

%

Employees

 

0

 

0.0

%

225,000

 

2.6

%

Consultants

 

16,000

 

0.3

%

208,000

 

2.4

%

Existing Investors

 

2,077,347

 

38.4

%

2,760,527

 

31.8

%

Public Share Investors

 

162,700

 

3.0

%

162,700

 

1.9

%

New

 

54,063

 

1.0

%

837,245

 

9.7

%

Total

 

5,410,575

 

100.0

%

8,672,307

 

100.0

%

 

 

13


--------------------------------------------------------------------------------


EXHIBIT A

PROMISSORY NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
OR, IF APPLICABLE, STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO SMALL WORLD KIDS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

NOTE

FOR VALUE RECEIVED, Small World Kids, Inc. a Nevada corporation (the “Borrower”)
with principal offices located at 5711 Buckingham Parkway, Culver City,
California 90230, hereby promises to pay to St. Cloud Capital Partners L.P. (the
“Holder”) or order, without demand, the sum of Two Million Two Hundred and Fifty
Thousand Dollars ($2,250,000) with interest at the rate of 10% per annum. The
principal amount of the Note shall be due and payable on the Maturity Date (as
hereinafter defined). Capitalized terms used herein but not otherwise defined
shall have the meaning assigned to those terms in that certain Third Amendment
to Note Purchase Agreement dated as of May 31, 2006, between the Borrower and
the Holder (the “Amendment”).

The following terms shall apply to this Note:

ARTICLE I

PAYMENT

1.1           Payment. The Borrower shall make payments of interest hereunder on
June 30, 2006 and September 15, 2006. Commencing October 15, 2006 on the
15th day of each month through and including September 15, 2008, the Borrower
shall make interest payments. Commencing on October 15, 2008 through
September 15, 2011, the Borrower shall make monthly amortization (principal and
interest) payments of Forty Seven Thousand Eight Hundred and Five Dollars and
Eighty-Five Cents ($47,805.85). During the occurrence and continuation of an
Event of Default the interest rate shall be increased by five (5%) per annum
commencing on the date when the Event of Default was declared by Holder, and the
applicable payments shall be increased accordingly.

1.2           Maturity Date. On the Maturity Date, the entire principal amount
and any accrued and unpaid interest shall be paid to the Holder without offset
or deduction of any kind. The Maturity Date shall be September 15, 2011.

1.3           Prepayment. The Note may be prepaid in whole or in part. If paid
in part, such prepayment shall be applied against the principal payment due on
the Maturity Date.

1.4           Priority. The Note shall be subordinated to Laurus Master Funds,
Ltd., pursuant to that certain Subordination Agreement dated February 28, 2006
and the Amended and Restated Subordination Agreement dated as of May 31, 2006.

A-1


--------------------------------------------------------------------------------




 

ARTICLE II

CONVERSION RIGHTS

The Holder shall have the right to convert the principal amount under this Note
into shares of the Borrower’s Common Stock as set forth below.

2.1           Conversion into the Borrower’s Common Stock.

(a)           The Holder shall have the right from and after the issuance of
this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note by delivering to Borrower
a Notice of Conversion substantially in the form of Exhibit A (the date of
giving of such notice of conversion being a “Conversion Date”) into fully paid
and nonassessable shares of common stock of Borrower as such stock exists on the
date of issuance of this Note, or any shares of capital stock of Borrower into
which such stock shall hereafter be changed or reclassified (the “Common Stock”)
at the conversion price as defined in Section 2.1(b) hereof (the “Conversion
Price”), determined as provided herein. Upon delivery to the Company of a Notice
of Conversion of the Holder’s written request for conversion, Borrower shall
issue and deliver to the Holder within three business days from the Conversion
Date that number of shares of Common Stock for the portion of the Note converted
in accordance with the foregoing. The number of shares of Common Stock to be
issued upon each conversion of this Note shall be determined by dividing that
portion of the principal of the Note to be converted, by the Conversion Price.

(b)           Subject to adjustment as provided in Section 2.1(c) hereof, the
Conversion Price per share shall be $4.00.

(c)           The Conversion Price described in Section 2.1(b) above and the
number and kind of shares or other securities to be issued upon conversion
determined pursuant to Section 2.1(a) shall be subject to adjustment from time
to time upon the happening of certain events while this conversion right remains
outstanding, as follows:

A.            Merger, Sale of Assets, etc. If the Borrower at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation, this Note, as to the unpaid principal portion
thereof, shall thereafter be deemed to evidence the right to purchase such
number and kind of shares or other securities and property as would have been
issuable or distributable on account of such consolidation, merger, sale or
conveyance, upon or with respect to the securities subject to the conversion or
purchase right immediately prior to such consolidation, merger, sale or
conveyance. The foregoing provision shall similarly apply to successive
transactions of a similar nature by any such successor or purchaser. Without
limiting the generality of the foregoing, the anti-dilution provisions of this
Section shall apply to such securities of such successor or purchaser after any
such consolidation, merger, sale or conveyance.

B.            Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid principal portion thereof, shall thereafter be deemed to evidence the
right to purchase an adjusted number of such securities and kind of securities
as would have been issuable as the result of such change with respect to the
Common Stock immediately prior to such reclassification or other change.

A-2


--------------------------------------------------------------------------------




C.            Stock Splits, Combinations and Dividends. If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.

D.            Borrower will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of Common Stock
upon the full conversion of this Note. Borrower represents that upon issuance,
such shares will be duly and validly issued, fully paid and non-assessable.
Borrower agrees that its issuance of this Note shall constitute full authority
to its officers, agents, and transfer agents who are charged with the duty of
executing and issuing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the conversion of this Note.

2.2           Method of Conversion. This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof. Upon partial conversion
of this Note, a new Note containing the same date and provisions of this Note
shall, at the request of the Holder, be issued by the Borrower to the Holder for
the principal balance of this Note which shall not have been converted or paid.

ARTICLE III

EVENTS OF DEFAULT

3.1           Events of Default. The occurrence of any of the following events
of default (“Event of Default”) shall, at the option of the Holder hereof, make
the principal balance then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable:

(a)           Failure to Pay Principal and/or Interest. The Borrower fails to
pay any installment of principal or interest hereon when due and such failure
continues for a period of ten (10) days after the due date.

(b)           Breach of Covenant. The Borrower breaches any material covenant or
other term or condition of this Note or the Amendment in any material respect
and such breach, if subject to cure, continues for a period of thirty (30) days
after written notice to the Borrower from the Holder.

(c)           Breach of Representations and Warranties. Any material
representation or warranty of the Borrower made herein or in any Transaction
Document shall be false or misleading in any material respect.

(d)           Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed.

A-3


--------------------------------------------------------------------------------




(e)           Judgments. Any money judgment, writ or similar final process,
shall be entered or filed against Borrower or any of its property or other
assets for more than $500,000, and shall remain unvacated, unbonded or unstayed
for a period of forty-five (45) days.

(f)            Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by for against the Borrower and if
instituted against Borrower are not dismissed within 60 days of initiation.

3.2           Enforcement. Upon the occurrence of any Event of Default, the
Holder may thereupon proceed to protect and enforce its rights either by suit in
equity and/or by action at law or by other appropriate proceedings whether for
the specific performance (to the extent permitted by law) of any covenant or
agreement contained in this Note or in aid of the exercise of any power granted
in this Note, and proceed to enforce the payment of this Note held by it, and to
enforce any other legal or equitable right of the Holder.

ARTICLE IV

MISCELLANEOUS

4.1           Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

4.2           Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or sent by fax transmission (with
copy sent by certified or registered mail or by overnight courier). For the
purposes hereof, the address and fax number of the Holder is set forth on the
signature page hereto. The address and fax number of the Borrower is 5711
Bunkingham Parkway, Culver City, California 90230, facsimile (310) 258-1194.
Both Holder and Borrower may change the address and fax number for service by
service of notice to the other as herein provided.

4.3           Amendment Provision. The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.

4.4           Assignability. This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder.

4.5           Cost of Collection. If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.

4.6           Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such

A-4


--------------------------------------------------------------------------------




maximum shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.

4.7           Governing Law and Venue. This Note shall be governed by and
interpreted in accordance with the laws of the State of California without
regard to the principles of conflict of laws. In the event of any litigation
regarding the interpretation or application of this Note, the parties
irrevocably consent to jurisdiction in any of the state or federal courts
located in the City of Los Angeles, State of California and waive their rights
to object to venue in any such court, regardless of the convenience or
inconvenience thereof to any party. Service of process in any civil action
relating to or arising out of this Agreement or the transaction(s) contemplated
herein may be accomplished in any manner provided by law. The parties hereto
agree that a final, non-appealable judgment in any such suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on such
judgment or in any other lawful manner.

4.8           Replacement. This Note together with that certain promissory note
to Holder dated the date hereof in the principal amount of $200,000 replace that
certain Promissory Note to Holder dated November 9, 2005.

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its President on this 31st day of May 2006.

 

SMALL WORLD KIDS, INC.

 

 

 

 

By: 

 

 

 

Name:Debra Fine
Title:President

 

 

A-5


--------------------------------------------------------------------------------


EXHIBIT B

PROMISSORY NOTE

NOTE

FOR VALUE RECEIVED, Small World Kids, Inc. a Nevada corporation (the “Borrower”)
with principal offices located at 5711 Buckingham Parkway, Culver City,
California 90230, hereby promises to pay to St. Cloud Capital Partners L.P. (the
“Holder”) or order, without demand, the sum of Two Hundred Thousand Dollars
($200,000) with interest at the rate of 10% per annum. The principal amount of
the Note shall be due and payable on the Maturity Date (as hereinafter defined).
Capitalized terms used herein but not otherwise defined shall have the meaning
assigned to those terms in that certain Third Amendment to Note Purchase
Agreement dated as of May 31, 2006, between the Borrower and the Holder (the
“Amendment”).

The following terms shall apply to this Note:

ARTICLE I

PAYMENT

1.1           Payment. Commencing June 30, 2006, the Borrower shall make monthly
amortization payments (principal and interest) of Seventeen Thousand Five
Hundred and Eighty Three Dollars and Eighteen Cents ($17,583.18).

1.2           Maturity Date. On the Maturity Date, the entire principal amount
and any accrued and unpaid interest shall be paid to the Holder without offset
or deduction of any kind. The Maturity Date shall be May 31, 2007.

1.3           Prepayment. The Note may be prepaid in whole or in part. If paid
in part, such prepayment shall be applied to the principal payment due on the
Maturity Date.

1.4           Priority. The Note shall be subordinated to Laurus Master Funds,
Ltd., pursuant to that certain Subordination Agreement dated February 28, 2006
and the Amended and Restated Subordination Agreement dated as of May 31, 2006.

ARTICLE II

EVENTS OF DEFAULT

2.1           Events of Default. The occurrence of any of the following events
of default (“Event of Default”) shall, at the option of the Holder hereof, make
the principal balance then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable:

(a)           Failure to Pay Principal and/or Interest. The Borrower fails to
pay any installment of interest hereon when due and such failure continues for a
period of ten (10) days after the due date.

B-1


--------------------------------------------------------------------------------




(b)           Breach of Covenant. The Borrower breaches any material covenant or
other term or condition of this Note or the Amendment in any material respect
and such breach, if subject to cure, continues for a period of thirty (30) days
after written notice to the Borrower from the Holder.

(c)           Breach of Representations and Warranties. Any material
representation or warranty of the Borrower made herein or in any Transaction
Document shall be false or misleading in any material respect.

(d)           Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed.

(e)           Judgments. Any money judgment, writ or similar final process,
shall be entered or filed against Borrower or any of its property or other
assets for more than $500,000, and shall remain unvacated, unbonded or unstayed
for a period of forty-five (45) days.

(f)            Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower and if
instituted against Borrower are not dismissed within 60 days of initiation.

2.2           Enforcement. Upon the occurrence of any Event of Default, the
Holder may thereupon proceed to protect and enforce its rights either by suit in
equity and/or by action at law or by other appropriate proceedings whether for
the specific performance (to the extent permitted by law) of any covenant or
agreement contained in this Note or in aid of the exercise of any power granted
in this Note, and proceed to enforce the payment of this Note held by it, and to
enforce any other legal or equitable right of the Holder.

ARTICLE III

MISCELLANEOUS

3.1           Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

3.2           Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or sent by fax transmission (with
copy sent by certified or registered mail or by overnight courier). For the
purposes hereof, the address and fax number of the Holder is set forth on the
signature page hereto. The address and fax number of the Borrower is 5711
Buckingham Parkway, Culver City, California 90230, facsimile (310) 258-1194.
Both Holder and Borrower may change the address and fax number for service by
service of notice to the other as herein provided.

B-2


--------------------------------------------------------------------------------




 

3.3           Amendment Provision. The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.

3.4           Assignability. This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder.

3.5           Cost of Collection. If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.

3.6           Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

3.7           Governing Law and Venue. This Note shall be governed by and
interpreted in accordance with the laws of the State of California without
regard to the principles of conflict of laws. In the event of any litigation
regarding the interpretation or application of this Note, the parties
irrevocably consent to jurisdiction in any of the state or federal courts
located in the City of Los Angeles, State of California and waive their rights
to object to venue in any such court, regardless of the convenience or
inconvenience thereof to any party. Service of process in any civil action
relating to or arising out of this Agreement or the transaction(s) contemplated
herein may be accomplished in any manner provided by law. The parties hereto
agree that a final, non-appealable judgment in any such suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on such
judgment or in any other lawful manner.

3.8           Replacement. This Note together with that certain promissory note
to Holder dated the date hereof in the principal amount of $2,250,000 replace
that certain Promissory Note to Holder dated November 9, 2005.

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its President on this 31st day of May 2006.

 

SMALL WORLD KIDS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:   Debra Fine
Title:   President

 

B-3


--------------------------------------------------------------------------------


EXHIBIT C

COMMERCIAL SECURITY AGREEMENT

Borrower/Grantor:

 

Lender:

 

 

 

SMALL WORLD KIDS, INC.
5711 Buckingham Parkway
Culver City, CA 90230

 

ST. CLOUD CAPITAL PARTNERS, L.P.
10866 Wilshire Blvd., Suite 1450
Los Angeles, CA 90024

 

THIS COMMERCIAL SECURITY AGREEMENT is entered into between SMALL WORLD KIDS,
INC., a Nevada corporation (referred to below as “Grantor”); and ST. CLOUD
CAPITAL PARTNERS, L.P., a federally licensed Small Business Investment Company
(referred to below as “Lender”). For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.

1.             DEFINITIONS. The following words shall have the following
meanings when used in this Agreement. Terms not otherwise defined in this
Agreement shall have the meanings attributed to such terms in that certain
Business Loan Agreement entered into on even date herewith by and between
Borrower and Lender or as otherwise may be set forth under the California
Uniform Commercial Code, as defined herein. All references to dollar amounts
shall mean amounts in lawful money of the United States of America.

1.1           Agreement. The word “Agreement” means this Commercial Security
Agreement, as this Commercial Security Agreement may be amended or modified from
time to time, together with all exhibits and schedules attached to this
Commercial Security Agreement from time to time.

1.2           Collateral. The word “Collateral” means the following described
property of Grantor, whether now owned or hereafter acquired, whether now
existing or hereafter arising, and wherever located:

All inventory, equipment, accounts (including but not limited to all
health-care-insurance receivables), chattel paper, instruments (including but
not limited to all promissory notes), letter-of-credit rights, letters of
credit, documents, deposit accounts, investment property, money, other rights to
payment and performance, and general intangibles (including but not limited to
all software and all payment intangibles); all oil, gas and other minerals
before extraction; all oil, gas, other minerals and accounts constituting
as-extracted collateral; all fixtures; all timber to be cut; all attachments,
accessions, accessories, fittings, increases, tools, parts, repairs, supplies,
and commingled goods relating to the

C-1


--------------------------------------------------------------------------------




foregoing property, and all additions, replacements of,  and substitutions for
all or any part of the foregoing property; all insurance refunds relating to the
foregoing property; all good will relating to the foregoing property; all
records and data and embedded software relating to the foregoing property, and
all equipment, inventory and software to utilize, create, maintain and process
any such records and data on electronic media; and all supporting obligations
relating to the foregoing property; all whether now existing or hereafter
arising, whether now owned or hereafter acquired or whether now or hereafter
subject to any rights in the foregoing property; and all products and proceeds
(including but not limited to all insurance payments) of or relating to the
foregoing property.

In addition, the word “Collateral” includes all the following, whether now owned
or hereafter acquired, whether now existing or hereafter arising, and wherever
located:

(a)           All attachments, accessions, accessories, tools, parts, supplies,
increases, and additions to and all replacements of and substitutions for any
property described above.

(b)           All products and produce of any of the property described in this
Collateral section.

(c)           All accounts, general intangibles, instruments, rents, monies,
payments, and all other rights, arising out of a sale, lease, or other
disposition of any of the property described in this Collateral section.

(d)           All proceeds (including, without limitation, insurance proceeds)
from the sale, destruction, loss, or other disposition of any of the property
described in this Collateral section.

(e)           All records and data relating to any of the property described in
this Collateral section, whether in the form of a writing, photograph,
microfilm, microfiche, or electronic media, together with all of Grantor’s
right, title, and interest in and to all computer software required to utilize,
create, maintain, and process any such records or data on electronic media.

The Collateral and fixtures are located on the following described real estate: 
5711 Buckingham Parkway, Culver City, CA  90230.

1.3           Event of Default. The words “Event of Default” mean and include
without limitation any of the Events of Default set forth below in the section
titled “Events of Default.”

1.4           Grantor. The word “Grantor” means SMALL WORLD KIDS, INC., its
successors and assigns.

1.5           Indebtedness. The word “Indebtedness” means the indebtedness and
obligations of performance evidenced by the Note, including all principal and
interest, together with all other indebtedness, obligations of performance, and
costs, fees and expenses for which Borrower or any Grantor is responsible under
this Agreement or under any of the Related

C-2


--------------------------------------------------------------------------------




Documents. In addition, the word “Indebtedness” includes all other obligations,
debts and liabilities, plus interest thereon, of Grantor, or any one or more of
them, to Lender, as well as all claims by Lender against Grantor, or any one or
more of them, whether existing now or later; whether they are voluntary or
involuntary, due or not due, direct or indirect, absolute or contingent,
liquidated or unliquidated; whether Grantor may be liable individually or
jointly with others; whether Grantor may be obligated as guarantor, surety,
accommodation party or otherwise; whether recovery upon such indebtedness may be
or hereafter may become barred by any statute of limitations; and whether such
indebtedness may be or hereafter may become otherwise unenforceable.

1.6           Lender. The word “Lender” means ST. CLOUD CAPITAL PARTNERS, L.P.,
its respective successors and assigns.

1.7           Note. The word “Note means the Replacement Notes executed by
Borrower dated May __, 2006, in favor of ST. CLOUD CAPITAL PARTNERS, LP, in the
principal amounts of Two Million Dollars Two Hundred Fifty Thousand Dollars
($2,250,000.00) and Two Hundred Thousand Dollars ($200,000.00) as well as any
other promissory notes executed in connection with this Agreement, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the notes or credit agreements.

1.8           Related Documents. The words “Related Documents” mean and include
without limitation all promissory notes, credit agreements, loan agreements,
royalty agreements, warrant agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, and all other instruments,
agreements and documents, whether now or hereafter existing, executed in
connection with the Indebtedness, together with all renewals of, extensions of,
modifications of, refinancings of, consolidations of, and substitutions thereof.

2.             OBLIGATIONS OF GRANTOR. Grantor warrants and covenants to Lender
as follows:

2.1           Perfection of Security Interest. Grantor agrees to execute such
financing statements and to take whatever other actions are reasonably requested
by Lender to perfect and continue Lender’s security interest in the Collateral.
Upon request of Lender, Grantor will deliver to Lender any and all of the
documents evidencing or constituting the Collateral, and Grantor will note
Lender’s interest upon any and all chattel paper if not delivered to Lender for
possession by Lender. Grantor hereby appoints Lender as its irrevocable
attorney-in-fact for the purpose of executing any documents necessary to perfect
or to continue the security interest granted in this Agreement. Lender may at
any time, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of any financing statement or of this
Agreement for use as a financing statement. Grantor will reimburse Lender for
all expenses for the perfection and the continuation of the perfection of
Lender’s security interest in the Collateral. Grantor promptly will notify
Lender before any change in Grantor’s name including any change to the assumed
business names of Grantor.

 

C-3


--------------------------------------------------------------------------------


2.2           No Violation. The execution and delivery of this Agreement will
not violate any law or agreement governing Grantor or to which Grantor is a
party, and its charter documents do not prohibit any term or condition of this
Agreement.

2.3           Enforceability of Collateral. To the extent the Collateral
consists of accounts, chattel paper, or general intangibles, the Collateral is
enforceable in accordance with its terms, is genuine, and complies with
applicable laws concerning form, content and manner of preparation and
execution, and all persons appearing to be obligated on the Collateral have
authority and capacity to contract and are in fact obligated as they appear to
be on the Collateral. At the time any account becomes subject to a security
interest in favor of Lender, the account shall be a good and valid account
representing an undisputed, bona fide indebtedness incurred by the account
debtor, for merchandise held subject to delivery instructions or theretofore
shipped or delivered pursuant to a contract of sale, or for services theretofore
performed by Grantor with or for the account debtor; there shall be no setoffs
or counterclaims against any such account; and no agreement under which any
deductions or discounts may be claimed shall have been made with the account
debtor except those disclosed to Lender in writing.

2.4           Removal of Collateral. Grantor shall keep the Collateral (or to
the extent the Collateral consists of intangible property such as accounts, the
records concerning the Collateral) at Grantor’s address shown above, or at such
other locations as are acceptable to Lender. Some or all of the Collateral may
be located at the real property described above. Except in the ordinary course
of its business, including the sales of inventory, Grantor shall not remove the
Collateral from its existing locations without the prior written consent of
Lender. To the extent that the Collateral consists of vehicles, or other titled
property, Grantor shall not take or permit any action which would require
application for certificates of title for the vehicles outside the State of
California, without the prior written consent of Lender.

2.5           Transactions Involving Collateral. Except for inventory sold or
accounts collected in the ordinary course of Grantor’s business, Grantor shall
not sell, offer to sell, or otherwise transfer or dispose of the Collateral,
except in the ordinary course of Grantor’s business. Grantor shall not pledge,
mortgage, encumber, or otherwise permit the Collateral to be subject to any
lien, security interest, encumbrance, or charge, other than the security
interest provided for in this Agreement, without the prior written consent of
Lender. This includes security interests even if junior in right to the security
interests granted under this Agreement. Unless waived by Lender, all proceeds
from any disposition of the Collateral (for whatever reason) shall be held in
trust for Lender and shall not be commingled with any other funds; provided
however, this requirement shall not constitute consent by Lender to any sale or
other disposition. Upon receipt, Grantor shall immediately deliver any such
proceeds to Lender.

2.6           Title. Grantor represents and warrants to Lender that it holds
good and marketable title to the Collateral, free and clear of all liens and
encumbrances except for the lien of this Agreement and a lien granted to Laurus
Master Funds, Ltd. No financing statement covering any of the Collateral is on
file in any public office other than those which reflect the security interest
created by this Agreement or to which Lender has specifically consented. Grantor
shall defend Lender’s rights in the Collateral against the claims and demands of
all other persons.

C-4


--------------------------------------------------------------------------------




2.7           Collateral Schedules and Locations. As often as Lender shall
require, and insofar as the Collateral consists of accounts and general
intangibles, Grantor shall deliver to Lender schedules of such Collateral,
including such information as Lender may require, including without limitation
names and addresses of account debtors and agings of accounts and general
intangibles. Insofar as the Collateral consists of equipment, Grantor shall
deliver to Lender, as often as Lender shall require, such lists, descriptions,
and designations of such Collateral as Lender may require to identify the
nature, extent, and location of such Collateral. Such information shall be
submitted for Grantor and each of its subsidiaries or related companies.

2.8           Maintenance and Inspection of Collateral. Grantor shall maintain
all tangible Collateral in good condition and repair. Grantor will not commit or
permit damage to or destruction of the Collateral or any part of the Collateral.
Lender and its designated representatives and agents shall have the right at all
reasonable times to examine, inspect, and audit the Collateral wherever located.
Grantor shall immediately notify Lender of all cases involving the return,
rejection, repossession, loss or damage of or to any Collateral in excess of a
single occurrence in the sum of $20,000.00; of any other dispute arising with
respect to the Collateral; and generally of all happenings and events materially
affecting the Collateral or the value or the amount of the Collateral.

2.9           Taxes, Assessments and Liens. Grantor will pay when due, subject
to allowable extensions, all taxes, assessments and liens upon the Collateral,
its use or operation, upon this Agreement, upon any promissory note or notes
evidencing the Indebtedness, or upon any of the other Related Documents. Grantor
may withhold any such payment or may elect to contest any lien, upon written
notice to Lender, if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender’s interest in
the Collateral is not jeopardized in Lender’s sole opinion. If the Collateral is
subjected to a lien which is not discharged within fifteen (15) days, Grantor
shall deposit with Lender cash, a sufficient corporate surety bond or other
security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs, attorneys’ fees or other charges
that could accrue as a result of foreclosure or sale of the Collateral. In any
contest Grantor shall defend itself and Lender and shall satisfy any final
adverse judgment before enforcement against the Collateral. Grantor shall name
Lender as an additional obligee under any surety bond furnished in the contest
proceedings.

2.10         Compliance With Governmental Requirements. Grantor shall comply
promptly with all laws, ordinances, rules and regulations of all governmental
authorities, including without limitation all environmental laws, ordinances,
rules and regulations, now or hereafter in effect, applicable to the ownership,
production, disposition, or use of the Collateral. Grantor may contest in good
faith any such law, ordinance or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as Lender’s interest in the
Collateral, in Lender’s opinion, is not jeopardized.

2.11         Hazardous Substances.   Except as disclosed to and acknowledged by
Lender in writing or as set forth in the Purchase Agreement (as that term is
defined in the Business Loan Agreement, Grantor represents and warrants that: 
(1) During the period of Grantor’s ownership of the Collateral, there has been
no use, generation, manufacture, storage,

C-5


--------------------------------------------------------------------------------




treatment, disposal, release or threatened release of any Hazardous Substance
(as defined in the Business Loan Agreement of even date herewith) by any person
on, under, about or from any of the Collateral. (2) Grantor has no knowledge of,
or reason to believe that there has been (a) any breach or violation of any
Environmental Laws (as defined in the Business Loan Agreement of even date
herewith); (b) any use, generation, manufacture, storage, treatment, disposal,
release or threatened release of any Hazardous Substance on, under, about or
from the Collateral by any prior owners or occupants of any of the Collateral;
or (c) any actual or threatened litigation or claims of any kind by any person
relating to such matters. (3) Neither Grantor nor any tenant, contractor, agent,
or other authorized user of any of the Collateral shall use, generate,
manufacture, store, treat, dispose of or release any Hazardous Substance on,
under, about or from any of the Collateral; and any such activity shall be
conducted in compliance with all applicable federal, state, and local laws,
regulations, and ordinances, including without limitation all Environmental
Laws. Grantor authorizes Lender and its agents to enter upon the Collateral to
make such inspections and tests as Lender may deem appropriate to determine
compliance of the Collateral with this section of the Agreement. Any inspections
or tests shall be at Grantor’s expense and for Lender’s purposes only and shall
not be construed to create any responsibility or liability on the part of Lender
to Grantor or to any other person. Any such inspections or tests shall not
unreasonably interfere with Grantor’s business. The representations and
warranties contained herein are based on Grantor’s due diligence in
investigating the Collateral for hazardous waste and Hazardous Substances.
Grantor hereby (1) releases and waives any future claims against Lender for
indemnity or contribution in the event Grantor becomes liable for cleanup or
other costs under any such laws, and (2) agrees to indemnify and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses (including attorneys fees incurred before trial, at trial, on appeal or
in any bankruptcy or arbitration proceeding) which Lender may directly or
indirectly sustain or suffer resulting from a breach of this section of the
Agreement or as a consequence of any use, generation, manufacture, storage,
disposal, release or threatened release of a hazardous waste or a Hazardous
Substance on the Collateral. The provisions of this section of the Agreement,
including the obligation to indemnify, shall survive the payment of the
Indebtedness and the termination, expiration or satisfaction of this Agreement
and shall not be affected by Lender’s acquisition of any interest in any of the
Collateral, whether by foreclosure or otherwise.

2.12         Maintenance of Casualty Insurance. Grantor shall procure and
maintain all risks insurance, including without limitation fire, theft and
liability coverage together with such other insurance as Lender may require with
respect to the Collateral, in form, amounts, coverages and basis reasonably
acceptable to Lender and issued by a company or companies acceptable to Lender.
Grantor, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
thirty (30) days’ prior written notice to Lender and not including any
disclaimer of the insurer’s liability for failure to give such a notice. Each
insurance policy also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Grantor or any other person. In connection with all policies covering assets
in which Lender holds or is offered a security interest, Grantor will provide
Lender with such loss payable or other endorsements as Lender may require. If
Grantor at any time fails to obtain or maintain any insurance as required under
this Agreement, Lender may (but shall not be obligated to) obtain

C-6


--------------------------------------------------------------------------------




such insurance as Lender deems appropriate, including if it so chooses “single
interest insurance,” which will cover only Lender’s interest in the Collateral.

2.13         Application of Insurance Proceeds. Grantor shall promptly notify
Lender of any loss or damage to the Collateral. Lender may make proof of loss if
Grantor fails to do so within fifteen (15) days of the casualty. All proceeds of
any insurance on the Collateral, including accrued proceeds thereon, shall be
held by Lender as part of the Collateral. If Lender consents to repair or
replacement of the damaged or destroyed Collateral, Lender shall, upon
satisfactory proof of expenditure,  pay or reimburse Grantor from the proceeds
for the reasonable cost of repair or restoration. If Lender does not consent to
repair or replacement of the Collateral, Lender shall retain a sufficient amount
of the proceeds to pay all of the Indebtedness, and shall pay the balance to
Grantor. Any proceeds which have not been disbursed within six (6) months after
their receipt and which Grantor has not committed to the repair or restoration
of the Collateral shall be used to prepay the Indebtedness.

2.14         Insurance Reserves. Lender may require Grantor to maintain with
Lender reserves for payment of insurance premiums, which reserves shall be
created by monthly payments from Grantor of a sum estimated by Lender to be
sufficient to produce, at least fifteen (15) days before the premium due date,
amounts at least equal to the insurance premiums to be paid. If fifteen (15)
days before payment is due, the reserve funds are insufficient, Grantor shall
upon demand pay any deficiency to Lender. The reserve funds shall be held by
Lender as a general deposit and shall constitute a non-interest-bearing account
which Lender may satisfy by payment of the insurance premiums required to be
paid by Grantor as they become due. Lender does not hold the reserve funds in
trust for Grantor, and Lender is not the agent of Grantor for payment of the
insurance premiums required to be paid by Grantor. The responsibility for the
payment of premiums shall remain Grantor’s sole responsibility.

2.15         Insurance Reports. Grantor, upon request of Lender, shall furnish
to Lender reports on each existing policy of insurance showing such information
as Lender may reasonably request including the following:  (a) the name of the
insurer; (b) the risks insured; (c) the amount of the policy; (d) the property
insured; (e) the then current value on the basis of which insurance has been
obtained and the manner of determining that value; and (f) the expiration date
of the policy. In addition, Grantor shall upon request by Lender have an
independent appraiser satisfactory to Lender determine, as applicable, the cash
value or replacement cost of the Collateral.

3.             GRANTOR’S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Until
default and except as otherwise provided below with respect to accounts, Grantor
may have possession of the tangible personal property and beneficial use of all
the Collateral and may use it in any lawful manner not inconsistent with this
Agreement or the Related Documents, provided that Grantor’s right to possession
and beneficial use shall not apply to any Collateral where possession of the
Collateral by Lender is required by law to perfect Lender’s security interest in
such Collateral. Until otherwise notified by Lender, Grantor may collect any of
the Collateral consisting of accounts. At any time an Event of Default exists,
Lender may exercise its rights to collect the accounts and to notify account
debtors to make payments directly to Lender for application to the Indebtedness.
If Lender at any time has possession of any Collateral, whether before or after
an Event of Default, Lender shall be

C-7


--------------------------------------------------------------------------------




deemed to have exercised reasonable care in the custody and preservation of the
Collateral if Lender takes such action for that purpose as Grantor shall request
or as Lender, in Lender’s sole discretion, shall deem appropriate under the
circumstances, but failure to honor any request by Grantor shall not of itself
be deemed to be a failure to exercise reasonable care. Lender shall not be
required to take any steps necessary to preserve any rights in the Collateral
against prior parties, nor to protect, preserve, or maintain any security
interest given to secure the Indebtedness.

4.             EXPENDITURES BY LENDER. If not discharged or paid when due,
Lender may (but shall not be obligated to) discharge or pay any amounts required
to be discharged or paid by Grantor under this Agreement, including without
limitation all taxes, liens, security interests, encumbrances, and other claims,
at any time levied or placed on the Collateral. Lender also may (but shall not
be obligated to) pay all costs for insuring, maintaining and preserving the
Collateral. All such expenditures incurred or paid by Lender for such purposes
will then bear interest at the default interest rate charged under the Note from
the date incurred or paid by Lender to the date of repayment by Grantor. All
such expenses shall become a part of the Indebtedness and, at Lender’s option,
will  (a) be payable on demand,  (b) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to become due
during either  (i) the term of any applicable insurance policy or  (ii) the
remaining term of the Note, or  (c) be treated as a balloon payment which will
be due and payable at the Note’s maturity. This Agreement also will secure
payment of these amounts. Such right shall be in addition to all other rights
and remedies to which Lender may be entitled upon the occurrence of an Event of
Default.

5.             EVENTS OF DEFAULT. The occurrence of any of the following events
of default (“Event of Default”) shall, at the option of the Holder hereof, make
the principal balance then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable:

5.1           Failure to Pay Principal and/or Interest. The Borrower fails to
pay any installment of interest hereon when due and such failure continues for a
period of ten (10) days after the due date.

5.2           Breach of Covenant. The Borrower breaches any material covenant or
other term or condition of this Note or the Amendment in any material respect
and such breach, if subject to cure, continues for a period of thirty (30) days
after written notice to the Borrower from the Holder.

5.3           Breach of Representations and Warranties. Any material
representation or warranty of the Borrower made herein in any Transactional
Document shall be false or misleading in any material respect.

5.4           Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed.

 

C-8


--------------------------------------------------------------------------------


5.5           Judgments. Any money judgment, writ or similar final process,
shall be entered or filed against Borrower or any of its property or other
assets for more than $500,000, and shall remain unvacated, unbonded or unstayed
for a period of forty-five (45) days.

5.6           Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower and if
instituted against Borrower are not dismissed within 60 days of initiation.

6.             RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs
under this Agreement, and at any time thereafter, Lender shall have all the
rights of a secured party under the California Uniform Commercial Code. In
addition and without limitation, Lender may exercise any one or more of the
following rights and remedies:

6.1           Accelerate Indebtedness. Lender may declare the entire
Indebtedness, including any prepayment penalty which Grantor would be required
to pay, immediately due and payable, without notice.

6.2           Assemble Collateral. Lender may require Grantor to deliver to
Lender all or any portion of the Collateral and any and all certificates of
title and other documents relating to the Collateral. Lender may require Grantor
to assemble the Collateral and make it available to Lender at a place to be
designated by Lender. Lender also shall have full power to enter upon the
property of Grantor to take possession of and remove the Collateral. If the
Collateral contains other goods not covered by this Agreement at the time of
repossession, Grantor agrees Lender may take such other goods, provided that
Lender makes reasonable efforts to return them to Grantor after repossession.

6.3           Sell the Collateral. Lender shall have full power to sell, lease,
transfer, or otherwise deal with the Collateral or proceeds thereof in its own
name or that of Grantor. Lender may sell the Collateral at public auction or
private sale. Unless the Collateral threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Lender will give Grantor
reasonable notice of the time after which any private sale or any other intended
disposition of the Collateral is to be made. The requirements of reasonable
notice shall be met if such notice is given at least ten (10) days, or such
lesser time as required by state law, before the time of the sale or
disposition. All expenses relating to the disposition of the Collateral,
including without limitation the expenses of retaking, holding, insuring,
preparing for sale and selling the Collateral, shall become a part of the
Indebtedness secured by this Agreement and shall be payable on demand, with
interest at the Note rate from date of expenditure until repaid.

6.4           Appoint Receiver. To the extent permitted by applicable law,
Lender shall have the following rights and remedies regarding the appointment of
a receiver:  (a) Lender may have a receiver appointed as a matter of right, 
(b) the receiver may be an employee of Lender and may serve without bond, and 
(c) all fees of the receiver and his or her attorney shall become part of the
Indebtedness secured by this Agreement and shall be payable on demand, with
interest at the Note rate from date of expenditure until repaid.

C-9


--------------------------------------------------------------------------------




6.5           Collect Revenues, Apply Accounts. Lender, either itself or through
a receiver, may collect the payments, rents, income, and revenues from the
Collateral. Lender may at any time in its discretion transfer any Collateral
into its own name or that of its nominee and receive the payments, rents,
income, and revenues therefrom and hold the same as security for the
Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine. Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choices in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not Indebtedness or Collateral is then due. For
these purposes, Lender may, on behalf of and in the name of Grantor, receive,
open and dispose of mail addressed to Grantor; change any address to which mail
and payments are to be sent; and endorse notes, checks, drafts, money orders,
documents of title, instruments and items pertaining to payment, shipment, or
storage of any Collateral. To facilitate collection, Lender may notify account
debtors and obligors on any Collateral to make payments directly to Lender.

6.6           Obtain Deficiency. If Lender chooses to sell any or all of the
Collateral, Lender may obtain a judgment against Grantor for any deficiency
remaining on the Indebtedness due to Lender after application of all amounts
received from the exercise of the rights provided in this Agreement. Grantor
shall be liable for a deficiency even if the transaction described in this
subsection is a sale of accounts or chattel paper.

6.7           Other Rights and Remedies. Lender shall have all the rights and
remedies of a secured creditor under the provisions of the Uniform Commercial
Code, as may be amended from time to time. In addition, Lender shall have and
may exercise any or all other rights and remedies it may have available at law,
in equity, under the Note, the Related Documents, or otherwise.

6.8           Cumulative Remedies. All of Lender’s rights and remedies, whether
evidenced by this Agreement, by the Note, or the Related Documents or by any
other writing, shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Grantor under this Agreement, after Grantor’s failure
to perform, shall not affect Lender’s right to declare a default and to exercise
its remedies.

7.             CALIFORNIA UNIFORM COMMERCIAL CODE DEFINITIONS. All terms used
herein, if not otherwise specifically defined, shall have the meaning defined by
the current or any future version of the California Uniform Commercial Code, and
as revised, amended or modified.

8.             NO CHANGE IN JURISDICTION. Borrower or any Grantor will not
change its jurisdiction of organization without prior notice  to Lender.

9.             OTHER DEFAULT WITH LENDER. In the event Borrower or any Grantor
defaults under any loan, extension of credit, security agreement, purchase or
sales agreement, or any other agreement in favor of Lender or the other holders
of the Note that may affect any of

C-10


--------------------------------------------------------------------------------




Borrower’s property or Borrower’s ability to repay the Note or any of the
related documents, it shall be considered an event of default (“Event of
Default”) under the Note.

10.           MISCELLANEOUS PROVISIONS. The following miscellaneous provisions
are a part of this Agreement:

10.1         Amendments. This Agreement, together with the Note and any Related
Documents, constitutes the entire understanding and agreement of the parties as
to the matters set forth in this Agreement. No alteration of or amendment to
this Agreement shall be effective unless given in writing and signed by the
party or parties sought to be charged or bound by the alteration or amendment.

10.2         Governing Law and Venue. This Agreement will be governed by,
construed, and enforced in accordance with federal law and the laws of the State
of California. This Agreement has been delivered to Lender and accepted by
Lender in the State of California. If there is a lawsuit, Grantor agrees upon
Lender’s request to submit to the jurisdiction of the Courts of Los Angeles
County, State of California.

10.3         Waiver of Jury Trial. Lender and Grantor hereby waive the right to
any jury trial in any action, proceeding, or counterclaim brought by either
Lender or Grantor against the other.

10.4         Attorneys’ Fees; Expenses. Grantor agrees to pay upon demand all of
Lender’s costs and expenses, including attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may pay someone else to help enforce this Agreement, and Grantor shall pay the
costs and expenses of such enforcement. Costs and expenses include Lender’s
attorneys’ fees and legal expenses whether or not there is a lawsuit, including
attorneys’ fees and legal expenses for bankruptcy proceedings (and including
efforts to modify or vacate any automatic stay or injunction), appeals, and any
anticipated post-judgment collection services. Grantor also shall pay all court
costs and such additional fees as may be directed by the court.

10.5         Caption Headings. Caption headings in this Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement.

10.6         Multiple Parties. All obligations of Grantor under this Agreement
shall be joint and several, and all references to Grantor shall mean each and
every Grantor. This means that each of the persons signing below is responsible
for all obligations in this Agreement.

10.7         Notices. All notices required to be given under this Agreement
shall be given in writing, may be sent by telefacsimile (unless otherwise
required by law), and shall be effective when actually delivered or when
deposited with a nationally recognized overnight courier or deposited in the
United States mail, first class, postage prepaid, addressed to the party to whom
the notice is to be given at the address shown above. Any party may change its
address for notices under this Agreement by giving formal written notice to the
other parties, specifying that the purpose of the notice is to change the
party’s address. To the extent permitted by applicable law, if there is more
than one Grantor, notice to any Grantor will constitute notice to

C-11


--------------------------------------------------------------------------------




all Grantors. For notice purposes, Grantor will keep Lender informed at all
times of Grantor’s current address(es).

10.8         Power of Attorney. Grantor hereby appoints Lender as its true and
lawful attorney-in-fact, irrevocably, with full power of substitution to do the
following:  (a) to demand, collect, receive, receipt for, sue and recover all
sums of money or other property which may now or hereafter become due, owing or
payable from the Collateral;  (b) to execute, sign and endorse any and all
claims, instruments, receipts, checks, drafts or warrants issued in payment for
the Collateral;  (c) to settle or compromise any and all claims arising under
the Collateral, and, in the place and stead of Grantor, to execute and deliver
its release and settlement for the claim; and  (d) to file any claim or claims
or to take any action or institute or take part in any proceedings, either in
its own name or in the name of Grantor, or otherwise, which in the discretion of
Lender may seem to be necessary or advisable. This power is given as security
for the Indebtedness, and the authority hereby conferred is and shall be
irrevocable and shall remain in full force and effect until renounced by Lender.

10.9         Preference Payments. Any monies Lender pays because of an asserted
preference claim in Borrower’s bankruptcy will become a part of the Indebtedness
and, at Lender’s option, shall be payable by Borrower as provided above in the
“EXPENDITURES BY LENDER” paragraph.

10.10       Severability. If a court of competent jurisdiction finds any
provision of this Agreement to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances. If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respects shall remain valid and enforceable.

10.11       Successor Interests. Subject to the limitations set forth above on
transfer of the Collateral, this Agreement shall be binding upon and inure to
the benefit of the parties, their successors and assigns.

10.12       Waiver. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

10.13       Waiver of Co-obligor’s Rights. If more than one person is obligated
for the Indebtedness, Borrower irrevocably waives, disclaims and relinquishes
all claims against

C-12


--------------------------------------------------------------------------------




such other person which Borrower has or would otherwise have by virtue of
payment of the Indebtedness or any part thereof, specifically including but not
limited to all rights of indemnity, contribution or exoneration.

10.14       Miscellaneous. The terms “include”, Includes”, or “including” shall
mean “include”, Includes”, or “including” without limitation.

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY
AGREEMENT, AND GRANTOR AGREES TO ITS TERMS. THIS AGREEMENT IS DATED MAY __, 2006

 

GRANTOR:

SMALL WORLD KIDS, INC.
a Nevada corporation

 

 

 

 

By: 

 

 

 

Debra Fine, Chief Executive Officer

 

 

 

C-13


--------------------------------------------------------------------------------